               Case 4:19-cv-01140-DMR Document 82 Filed 07/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE BIBB DAVIS (CABN 184957)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Julie.Davis@usdoj.gov
 8
   Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        OAKLAND DIVISION
12

13 FERNANDO DE LA CRUZ,                      ) CASE NO. C-19-cv-01140 DMR
                                             )
14           Plaintiff,                      ) STIPULATED REQUEST FOR
                                             ) CONTINUANCE; [PROPOSED] ORDER
15      v.                                   ) $602',),('
                                             )
16 LOUIS DEJOY, Postmaster General,          )
                                             )
17           Defendant.                      )
                                             )
18                                           )
                                             )
19

20

21

22

23

24

25

26

27                                               0
                                          BBBBBBBBBBB
     STIPULATED REQUEST FOR CONTINUANCE; [PROPOSED] ORDER $602',),(' 
28   C-19-CV-01140 DMR
              Case 4:19-cv-01140-DMR Document 82 Filed 07/26/21 Page 2 of 3




 1          Pursuant to stipulation, the parties respectfully request a continuance of the following dates in

 2 this matter, including the CMC currently scheduled for September 15, 2021. Dkt. No. 80. Counsel for

 3 Defendant will be going on extended medical leave beginning on July 26, 2021, and will not return to

 4 work until the end of September 2021. Counsel for Defendant has met and conferred with Plaintiff’s

 5 counsel, who has agreed to the continuance.

 6          Accordingly, the parties respectfully request that the CMC be continued until a date after

 7 October 15, 2021 that is convenient for the Court. In addition, the parties request continuance of the

 8 discovery and expert disclosures dates as follows:

 9          All non-expert discovery shall be completed by November 30, 2021

10          All expert disclosures and reports provided by November 30, 2021

11          Rebuttal experts shall be disclosed and reports provided by December 24, 2021

12          Expert discovery completed by January 14, 2022

13          Last day for hearing dispositive motions by January 27, 2022

14

15
                                                                  Respectfully submitted,
16
                                                                  STEPHANIE M. HINDS
17                                                                Acting United States Attorney
18

19 DATED:          July 23, 2021                                  /s/ Julie Bibb Davis
                                                                  JULIE BIBB DAVIS
20                                                                Assistant United States Attorney
                                                                  Attorneys for Defendant
21

22
                                                                   /s/ Glicel Sumagaysay
23                                                                GLICEL SUMAGAYSAY
                                                                  Attorney for Plaintiff
24

25

26

27                                               1
                                         BBBBBBBBBBB
     STIPULATED REQUEST FOR CONTINUANCE; [PROPOSED] ORDER $602',),(' 
28   C-19-CV-01140 DMR
             Case 4:19-cv-01140-DMR Document 82 Filed 07/26/21 Page 3 of 3



                                             BBBBBBBBBBBB
 1                                          [PROPOSED] ORDER $602',),('

 2        At the request of the parties and for good cause shown, the case management conference
                                                            Oct. 20, 2021 at 1:30 pmE\=RRPYLGHRFRQIHUHQFH
 3 scheduled for September 15, 2021 is CONTINUED until _____________. The parties shall submit a

 4 joint case management statement no less than seven days prior to the CMC. by Oct. 13, 2021.

 5         In addition, the discovery dates are revised as follows:

 6         All non-expert discovery shall be completed by November 30, 2021

 7         All expert disclosures and reports provided by November 30, 2021

 8         Rebuttal experts shall be disclosed and reports provided by December 24, 2021

 9         Expert discovery completed by January 14, 2022

10         Last day for hearing dispositive motions by January 27, 2022.

11             The 3/16/2022 pretrial conference and 3/28/2022 bench trial
               are VACATED and will be reset at the 10/20/2021 CMC.
12                                                                            ISTRIC
                                                                         TES D      TC
13                                                                     TA
     IT IS SO ORDERED$602',),('.




                                                                                                O
                                                                  S




                                                                                                 U
                                                                 ED

14




                                                                                                  RT
                                                                                      DERED
                                                             UNIT



                                                                              O OR
15   Dated: July 26/2021                                              IT IS S




                                                                                                       R NIA
16
                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                             . Ryu
                                                             NO




17                                                          The Honorable      aM
                                                                          DonnM.
                                                                      dgeDonna   Ryu



                                                                                                      FO
                                                                       Ju
                                                               RT




                                                                                                  LI
18
                                                                      ER
                                                                  H




                                                                                                  A
                                                                                                  C
19                                                                         N                 OF
                                                                               D IS T IC T
                                                                                     R
20

21

22

23

24

25

26

27                                                      2
     STIPULATED REQUEST FOR CONTINUANCE; BBBBBBBBBBB
                                         [PROPOSED] ORDER $602',),(' 
28   C-19-CV-01140 DMR
